Citation Nr: 0726705	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  A Travel Board hearing was held at the 
RO in August 2005; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  According to his death certificate, the veteran died in 
June 2001 from a malignant brain tumor.  

2.  It is not shown that malignant brain tumor or any other 
form of cancer was clinically evident during the veteran's 
active service or for many years thereafter.  

3.  The veteran's only service-connected disability, hearing 
loss, is not shown to have caused or contributed to the 
veteran's death.  

4.  The record contains no indication that the veteran's 
death from malignant brain tumor was proximately due to or 
the result of the veteran's active service including Agent 
Orange exposure therein.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1103, 1110, 1116, 1310, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.312.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The appellant has been advised of VA's duties to notify and 
assist in the development of his claims.  An October 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
appellant's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Although this letter did not advise 
the appellant verbatim to submit everything she had pertinent 
to her claim, it explained the type of evidence necessary to 
substantiate the claim and asked her to submit such evidence.  
This was equivalent to advising the appellant to submit 
everything in her possession pertinent to the claim.  
Subsequently, a November 2006 letter did specifically advise 
her to submit any evidence in her possession pertinent to her 
claim.  This letter also complied with instructions given by 
the Board's November 2006 Remand by providing the appellant 
notice regarding criteria for rating the disabilities at 
issue and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) and by 
asking the appellant to provide any further information 
regarding the veteran's treatment for an earlier forehead 
tumor and any information regarding oncologists who provided 
an opinion concerning a relationship between the veteran's 
malignant tumor and Agent Orange exposure.  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  Additionally, the claim was 
readjudicated by a May 2007 supplemental statement of the 
case after complete notice was given.  She is not prejudiced 
by any technical notice deficiency that may have occurred 
along the way, and no further notice is required.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with other available 
medical evidence.  As to any duty to provide a medical 
opinion, in the absence of any medical findings suggesting a 
relationship between the veteran's death causing malignant 
tumor and his military service and the absence of any medical 
records showing manifestation of a malignant tumor until 
approximately 31 years after service, the Board finds that 
the medical evidence currently of record is sufficient to 
make a decision on this appeal and there is no duty for VA to 
provide a medical opinion.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. 
§ 3.159(c) (4); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The appellant has not identified any 
additional evidence pertinent to this claim and affirmatively 
indicated in January 2007 that she had no further evidence to 
submit.  VA's assistance obligations are met.  The appellant 
is not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

Service medical records are negative for notations of 
malignant brain tumor or any other type of cancer.  Aside 
from hearing loss, the veteran's January 1969 separation 
examination revealed completely normal findings.    

In a September 1969 rating decision the veteran was awarded 
service connection for bilateral hearing loss, rated 
noncompensable.

A September 2000 radiation oncology consultation with Dr. S 
showed a diagnostic impression of grade 3 astrocytoma (i.e. a 
malignant brain tumor) of the left corpus callosum.  It was 
noted that the veteran had had a syncopal episode a few weeks 
prior and was taken to the hospital for an MRI, which 
revealed an enhancement of the corpus callosum.  A subsequent 
stealth guided biopsy then revealed the grade 3 astrocytoma.  
After meeting with Dr. S, the veteran decided to pursue 
radiation therapy.  

On a subsequent January 2001 follow-up appointment, Dr. S 
noted that a recent MRI had shown a progression of the 
veteran's tumor.  The veteran asked about the possibility of 
pursuing gamma knife radiation therapy and Dr. S referred him 
to another practitioner, Dr. G, for consultation.  

A February 2001 consultation with Dr. G revealed that the 
veteran was to undergo the gamma knife radiation procedure 
later in the month.  A March 2001 follow-up visit showed that 
the veteran had no complaints related to the procedure but 
generally had a poor appetite.

An April 2001 note from a neurosurgeon, Dr. E, indicated that 
the veteran had a grade IV astrocytoma that had been found 
not to be surgically resectable.

Additional private medical records document the initial 
testing and evaluation of the veteran's tumor and the 
subsequent treatment and consultation he received for it.

Hospice Atlanta Center records from April and May 2001 show 
that the veteran received care there during those months.

The veteran's June 2001 Death Certificate shows that he died 
at the Hospice Atlanta Center.  The immediate cause of death 
was malignant brain tumor. 

At her August 2005 Board hearing the appellant testified that 
one or more of the veteran's treating oncologists had 
specifically indicated either a strong belief that the 
veteran's cancer came from his exposure to Agent Orange in 
service or that Agent Orange exposure was a possible cause.  
This belief was based on the veteran not having any family 
history of cancer.  The appellant also testified that, when 
she met the veteran, he had a tumor on his forehead about the 
size of a quarter which was later removed after he became 
eligible under her insurance coverage.  She indicated that, 
although it had been believed not to be cancer, the physician 
had expressed some concern about the tumor at that time.   
The veteran then later had cancer on his right eye, right 
side and behind the ear prior to it progressing to his brain.    

III.  Law and Regulations 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including malignant 
tumors, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  If a veteran was exposed to a 
herbicide agent (to include Agent Orange) during active 
military, naval or air service and has contracted an 
enumerated disease to a degree of 10 percent or more at any 
time after service, the veteran is entitled to service 
connection even though there is no record of such disease 
during service.  Astrocytoma is not one of the aforementioned 
enumerated diseases.  38 U.S.C.A. § 1116 (2002); 38 C.F.R. 
§§ 3.307. 3.309(e) (2006).  

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002). 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Analysis

The appellant contends that Agent Orange exposure during the 
veteran's service in Vietnam played a part in his death from 
malignant brain tumor.  She indicated at her August 2005 
hearing that while she was aware that brain tumor is not 
classified as a condition for which presumptive service 
connection on the basis of Agent Orange exposure can be 
granted, she wanted to file her claim in case it might later 
be given this classification.  The appellant is correct 
regarding the inapplicability to her claim of presumptive 
service connection on the basis of Agent Orange exposure as 
astrocytoma is not one of the enumerated diseases that 
qualify for the presumption.  See 38 C.F.R. § 3.307(e).  The 
Board must still consider, however, the applicability of the 
chronic disease presumption and whether the veteran's death 
was directly related to his military service including Agent 
Orange exposure therein.  

In that regard the veteran's service medical records are 
negative for any clinical reference to the presence of brain 
cancer or any other form of cancer, with the January 1969 
separation examination showing normal clinical findings 
(aside from hearing loss) including normal head, face, neck 
and scalp and normal neurological functioning.  Likewise, the 
medical evidence indicates that the veteran's brain cancer 
was not identified until 2000, approximately 31 years after 
his service separation.  Moreover, none of the post-service 
medical records contain any indication that the veteran's 
fatal brain cancer, first noted so many years after the 
veteran's separation from active service, was related to such 
service or to his service connected hearing loss.  Although 
the appellant has indicated that the veteran may have had 
cancer on his forehead as early as when they first met and 
also that she firmly believes that the veteran's cancer was 
related to Agent Orange exposure, the medical documentation 
of record does not provide any evidence of this.  Notably, 
the appellant, as a layperson is not competent to render a 
medical diagnosis of cancer or to provide a medical opinion 
regarding medical nexus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, given that the there is 
no competent evidence of manifestation of brain cancer until 
approximately 31 years after service and no competent 
evidence of a nexus between the fatal brain cancer and the 
veteran's service or his service connected hearing loss, the 
Board must conclude that the weight of the evidence is 
against a finding of service connection for the cause of the 
veteran's death on a direct or presumptive basis.

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death from 
astrocytoma.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  Gilbert v. Derwinski, supra.  The Board notes, 
however, that if in the future, the pertinent regulations 
regarding presumptive service connection for diseases related 
to Agent Orange exposure are amended to include astrocytoma 
as an enumerated disease, the appellant will be entitled to 
reopen her claim.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


